NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the drawings overcome the previous drawing objections. 
Applicant’s amendments to the claims overcome the previous 112(b) rejections. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Bolton on January 12, 2022. 

The application has been amended as follows: 



Amend claim 1: 
A microwave ablation system for ablating target tissue, the system comprising: 
a catheter having a proximal region, a distal region, and at least one lumen extending therebetween; 
a switching antenna disposed at the distal region of the catheter, the switching antenna comprising: 
a main antenna comprising first and second microwave radiating elements configured to emit microwave energy, the main antenna further configured to measure a radiometer temperature and generate signals indicative of the measured radiometer temperature; 
a reference termination disposed at a junction between the first microwave radiating element and the second microwave radiating element, the reference termination configured to measure a reference temperature and generate signals indicative of the measured reference temperature; and 
a switch electrically coupled to the main antenna and the reference termination, the switch configured to select between the signals indicative of the measured radiometer temperature from the main antenna and the signals indicative of the measured reference temperature from the reference termination; 
a generator coupled to the proximal region of the catheter, the generator configured to provide power to the first and second microwave radiating elements via a cable extending through the at least one lumen of the catheter and coupled to the main antenna at a location proximal to the switch and the reference termination; and 

Reasons for Allowance
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, either alone or in combination, fails to disclose or render obvious “A microwave ablation system for ablating target tissue, the system comprising: a catheter having a proximal region, a distal region, and at least one lumen extending therebetween; a switching antenna disposed at the distal region of the catheter, the switching antenna comprising: a main antenna comprising first and second microwave radiating elements configured to emit microwave energy, the main antenna further configured to measure a radiometer temperature and generate signals indicative of the measured radiometer temperature; a reference termination disposed at a junction between the first microwave radiating element and the second microwave radiating element, the reference termination configured to measure a reference temperature and generate signals indicative of the measured reference temperature; and a switch electrically coupled to the main antenna and the reference termination, the switch configured to select between the signals indicative of the measured radiometer temperature from the main antenna and the signals indicative of the measured reference temperature from the reference termination; a generator coupled to the proximal region of the catheter, the generator configured to provide power to the first and second microwave radiating 
The closest prior art is identified as: US PGPUB: 2011/0208177 to Brannan (of record) and US PGPUB: 2017/0105798 to Allison (of record). 
Brannan discloses a microwave ablation system comprising a main antenna comprising a first and second radiating elements configured to emit microwave energy. Further, Allison discloses a switching antenna that is configured to measure radiometer temperature and a reference termination configure to measure a reference temperature. The system also includes a switch that selects between the signals generated by the radiometer and reference termination. While this combination results in an antenna with a first and second radiating element, as well as a reference termination located on the antenna, the combination does not disclose the reference termination is located in a junction between the first and second radiating elements as recited by independent claim 1. Further, it would not be obvious to rearrange parts to incorporate the reference termination between the first and second radiating portions. As noted by Applicant in the Remarks filed November 24, 2021, the instant specification explicitly discloses that placing the reference termination between the first and second radiating portion at a junction prevents heating of the reference, which provides an advantage of more accurate temperature readings than placing the reference termination at the distal end of the device, as is disclose in the cited . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794